DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021, has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
Claim 1:  in line 9, delete the very first “a” immediately before “the first dielectric layer”
Allowable Subject Matter
Claims 1–15 and 21–25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or suggests, alone or in combination, a three-dimensional integrated circuit structure, comprising: . . . a dielectric structure, disposed between the plurality of second dies, comprising a first dielectric layer and a second dielectric layer, wherein an interface exists between the first dielectric layer and the second dielectric layer, in combination with the remaining limitations of claim 1.
For claim interpretation purposes, Examiner is reading the limitation “wherein an interface exists between the first dielectric layer and the second dielectric layer” to require that the materials of the first and second dielectric layers be substantially different than one another. For example, as discussed in ¶ [0065] of the Specification, the materials could be silicon oxide and silicon nitride. 
This interpretation is in accordance with Applicant’s remarks, in which Applicant states that:
in the physical property, an interface is defined as the boundary between two spatial regions occupied by different matter. Thus, when two layers are made of substantially different materials, the interface exists between these two layers. For example, by using scanning electron microscope (SEM) and transmission electron microscope (TEM), an interface may be seen between two layers made of substantially different materials

(emphases in original).
Regarding claim 10, none of the prior art of record teaches or suggests, alone or in combination, a three-dimensional integrated circuit structure, comprising: . . . a first dielectric layer and a second dielectric layer, disposed between the second die and the third die, . . . wherein an interface exists between the first dielectric layer and the second dielectric layer, in combination with the remaining limitations of claim 10.
For claim interpretation purposes, Examiner is reading the limitation “wherein an interface exists between the first dielectric layer and the second dielectric layer” to require that the materials of the first and second dielectric layers be substantially different than one another. For example, as discussed in ¶ [0065] of the Specification, the materials could be silicon oxide and silicon nitride. 
This interpretation is in accordance with Applicant’s remarks, in which Applicant states that:
in the physical property, an interface is defined as the boundary between two spatial regions occupied by different matter. Thus, when two layers are made of substantially different materials, the interface exists between these two layers. For example, by using scanning electron microscope (SEM) and transmission electron microscope (TEM), an interface may be seen between two layers made of substantially different materials

(emphases in original).
Regarding claim 21, none of the prior art of record teaches or suggests, alone or in combination, a three-dimensional integrated circuit structure, comprising: . . . a dielectric structure, disposed over the first die and encapsulating the second die, comprising a first dielectric layer and a second dielectric layer, the first dielectric layer being between the second die and second dielectric layer, wherein an interface exists between the first dielectric layer and the second dielectric layer, in combination with the remaining limitations of claim 21.
For claim interpretation purposes, Examiner is reading the limitation “wherein an interface exists between the first dielectric layer and the second dielectric layer” to require that the materials of the first and second dielectric layers be substantially different than one another. For example, as discussed in ¶ [0065] of the Specification, the materials could be silicon oxide and silicon nitride. 
This interpretation is in accordance with Applicant’s remarks, in which Applicant states that:
in the physical property, an interface is defined as the boundary between two spatial regions occupied by different matter. Thus, when two layers are made of substantially different materials, the interface exists between these two layers. For example, by using scanning electron microscope (SEM) and transmission electron microscope (TEM), an interface may be seen between two layers made of substantially different materials

(emphases in original).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Remarks
Applicant’s amendments to the claims, and related remarks filed May 26, 2021, have been fully considered, and they are sufficient and persuasive to overcome all outstanding rejections. Accordingly, all outstanding rejections are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893